                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ABDUL HAKEEN JAHMAL NASEER
SHABAZZ, aka Owen D. Denson,
Jr.,

             Plaintiff,

v.                               Case No:   2:17-cv-648-FtM-29NPM

JOHNNY MORALES, Correctional
Officer - Colonel and SCOTT
STEWART, Adm. Lieutenant,

             Defendants.


                            OPINION AND ORDER

        This matter comes before the Court on Defendant Morales’ Motion

to Dismiss Plaintiff’s Amended Complaint (Doc. 88, “Morales Motion”)

filed February 6, 2019 and Defendant Stewart’s Motion to Dismiss

Plaintiff’s Amended Complaint (Doc. #96, “Stewart Motion”) filed

May 13, 2019.     Plaintiff responded to the Morales Motion on March

4, 2019 (Doc. #90) and to the Stewart Motion on June 26, 2019 (Doc.

#99).     The Court finds these matters ripe for review.

                  I. Background and Factual Allegations

     Abdul Hakeeen Jahmal Naseer Shabazz, also known as Owen D.

Denson, is a Florida state inmate proceeding pro se on his Amended

Complaint filed under 42 U.S.C. § 1983 on May 7, 2018 (Doc. #78).

By way of background, on November 21, 2017, the Tampa Division

transferred this action to this Court after issuing a Temporary
Restraining   Order   (Doc.   #17)   which   enjoined    the   then   named

defendants 1 from requiring Shabazz to shave his beard or impose

discipline on Shabazz for violating the DOC grooming policy.            By

operation of law, the Temporary Restraining Order expired.             See

March 12, 2018   Order of Court      (Doc. #71).        The Court sought

clarification from Plaintiff whether he was seeking to enjoin the

current DOC grooming policy set forth in the Florida Administrative

Code which, in pertinent part, provides:

     All inmates shall elect either to be clean shaven or to
     grow and maintain a half-inch beard. Such a beard shall
     include all the hair that grows naturally on the face and
     front of the neck, excluding eyebrows and eyelashes. . ..
     Those male inmates who desire to remain clean shaven shall
     be clipper shaved three times per week, and those inmates
     who desire to grow a half-inch beard shall have their
     beards trimmed three times per week with a clipper with
     a half-inch guard.

Fla. Admin. Code, Ch. 33-602.101 Care of Inmates (4)-(5) (effective

7-20-2017).   (Id., ¶ 2). On April 2, 2018, Plaintiff advised the

Court that he was challenging the current DOC grooming policy under

RLUIPA.   (Doc. #74).   At that time, Plaintiff’s original complaint

remained pending.     (See generally docket).    On March 7, 2018, the

Court granted Plaintiff’s motion requesting leave to file an amended

complaint (Doc. #68), and on April 17, 2018, granted Plaintiff an

extension of time to file his amended complaint (Doc. #77).              As



     1 Plaintiff’s original complaint named inter alia the
Secretary, Department of Corrections (“DOC”), the Warden and
Assistant Warden, all in their official capacity. See Doc. #1.



                                 - 2 -
noted above, Plaintiff filed his Amended Complaint on May 7, 2018

(Doc. #78) which sues only Desoto Correctional         Officers Scott

Stewart and Johnny Morales in their individual capacities. (Id. at

2).   On May 10, 2018, the Court finding the Amended Complaint the

“operative pleading for this action” denied the various pending

motions to dismiss by the original named defendants as moot.          (Doc.

#79, ¶¶ 1-2). The Court then directed service of the Amended

Complaint on Defendants Morales and Stewart.      (Doc. #81).

      The Amended Complaint alleges that Defendants Stewart and

Morales violated Shabazz’s “First and Fourteenth Amendment rights

to the free practice of religion” by forcing him to choose between

engaging in conduct that “seriously violates Plaintiff’s religious

beliefs” or violating the DOC grooming policy that permits inmates

to grow a one-half inch beard.          Shabazz contends that the DOC

grooming   policy    violates     the     Religious   Land      Use    and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1, et

seq. because it prevents him “clipping the mustache and letting the

beard flow.”   (Doc. #78 at 6).    The Court interprets this language

to mean that Shabazz asserts that his deeply held religious beliefs

require him to grow a beard of an indeterminate length.      The Amended

Complaint in passing also alleges a First Amendment retaliation

claim against Defendant Stewart for an incident that took place on

April 26, 2018 (Id. at 4, 15).      Shabazz seeks declaratory relief,




                                  - 3 -
monetary damages, and temporary and permanent injunctive relief.

(Id.). The Court accepts these facts as true for this motion.

      Defendant Morales

      In the first week of April 2018, Defendant Morales summoned

Plaintiff to his office and advised him that the assistant attorney

general notified him the temporary restraining order that had been

entered had expired.      Doc. #78 at 12.   Morales told Plaintiff that

he needed to comply with the DOC grooming policy and shave his beard

to a one-half inch length or he would be placed in confinement.

Id.       Morales directed his officers to make sure that Plaintiff

continued to keep his beard groomed pursuant to the DOC policy.

Id.   In response to Plaintiff’s objection that he had litigation

pending, Morales replied “I don’t give a damn about your religion,

you are going to shave, or you will be placed in confinement.        If

you want to grow your beard it can be no longer than ½ [inch].”

Id.

      Defendant Stewart

      On an unspecified date in July 2017, 2 Defendant Stewart forced

Plaintiff to “be shaved.”      Id. at 14. Plaintiff advised Defendant

Stewart that it was against his religion to shave his beard to the

one-half inch set forth by the DOC policy because his religion



      2The Amended Complaint contains only the year (2017) but
Plaintiff claims the incident occurred in July 2017 in his reply.
Compare Doc. #78 at 14 and Doc. #99 at 2.



                                  - 4 -
“requires me to ‘clip’ the moustache and let the beard flow.”                   Id.

Stewart replied, “he did not give a damn about [Shabazz’s] religion

that policy calls for [Shabazz] to either shave or grow a ½ [inch]

beard.”       Id.     Stewart   then     ordered    Sergeant     Gill    to   escort

Plaintiff to the barbershop “to bald his face.”                 Id.

       Defendant Stewart states that Plaintiff’s allegation that he

“bald his face” or “shave” means “trim his beard to one-half inch

length.”      Doc. #96 at 3, n.1.       In response, Plaintiff states he was

forced “to bald his face or be placed in disciplinary confinement

not to a one-half inch beard in July, 2017.” Doc. #99 at 2.

       Plaintiff filed a grievance about the forced shaving incident

involving Stewart and it was finally denied on August 11, 2017.

Id. at 15.      Plaintiff alleges “there is a reasonable probability

that Defendant Stewart took the denial of Plaintiff’s grievance as

an   [sic]    carte   bla[n]che    to    continue    to   violate     Plaintiff’s”

constitutional rights. Id.          On April 26, 2018, Defendant Stewart

came   into    Shabazz’s   living       quarters    and   “flipped      Plaintiff’s

mattress, tipped Plaintiff’s holy Quran and other legal documents

and left them scattered.”         Id.    Plaintiff admits that “no grievance

was filed” for the April 26, 2018 incident “because the issue is

already in litigation” in the instant case.               Id.

               II. Motion to Dismiss and Standard of Review

       Defendants seek dismissal of the Complaint under Fed. R. Civ.

P. 12(b)(6) and qualified immunity.                See generally Doc. #88 and



                                        - 5 -
#96.    In deciding a motion to dismiss, the Court must accept all

factual allegations in a complaint as true and take them in the

light most favorable to the plaintiff.              Bell Atlantic v. Twombly,

550 U.S. 544, 556 (2007).          In general, a complaint must give the

defendants fair notice of what the plaintiff’s claim is and the

grounds on which it rests to satisfy the pleading requirements of

Fed. R. Civ. P. 8.      Id. at 555.        In addition, the plaintiff’s claim

must be plausible on its face to overcome a Rule 12(b)(6) motion to

dismiss.     Id. at 556.     The court must be able to draw a reasonable

inference from the complaint that the defendant is liable for the

misconduct alleged.         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

While the facts need not be detailed, they must “raise a reasonable

expectation that discovery will reveal evidence” in favor of the

plaintiff’s claim.      Twombly, 550 U.S. at 556.          Labels, conclusions,

and a formulaic recitation of the elements of a cause of action are

not    enough   to   meet    the   plausibility     standard.      Id.   at   555.

Dismissal is warranted under Fed. R. Civ. P. 12(b)(6) if the alleged

claim is not supported by enough factual allegations to raise a

reasonable expectation of relief.            Id.

                               III.    Analysis

       A.    Amended Complaint is Operative Pleading

       The Court granted Plaintiff’s motion for leave to file an

amended     complaint   on   March    7,    2018   (Doc.   #68).   The   Amended

Complaint supersedes Plaintiff’s original complaint.                Schreane v.



                                      - 6 -
Middlebrooks, 522 F. App’x 845, 847-48 (11th Cir. 2013); see also

Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. & Canada,

674 F.2d 1365, 1370 n. 6 (11th Cir. 1982(“as a general rule, an

amended complaint supersedes and replaces the original complaint

unless the amendment specifically refers to or adopts the earlier

pleading.”).       The Court’s Local Rules requires “any party permitted

to amend a pleading shall file the amended pleading in its entirety

with the amendment incorporated therein.”            M.D. Fla. R. 4.01(a).

Plaintiff’s pro se status does not excuse him from the Court’s

procedural or local rules.          Schreane, 522 F. App’x at 847 (citing

McNeil v. U.S., 508 U.S. 106, 113 (1993)). And on May 10, 2018, the

Court made clear that the Amended Complaint was “the operative

pleading” when it denied as moot the original named defendants’

motions to dismiss Plaintiff’s original complaint as moot.                (See

Doc. #79). The Amended Complaint does not refer to or incorporate

by reference the original complaint and the Court made clear that

the Amended Complaint was the operative pleading for this action.

Consequently, the Court considers only the allegations and facts

set   forth   in    the   Amended   Complaint   in   ruling   on   Defendants’

respective motions.

      B. RLIUPA

      Plaintiff contends DOC’s grooming policy violates RLIUPA and

he seeks a temporary and permanent injunction.           RLIUPA “provide[s]

greater protection for religious exercise than is available under



                                     - 7 -
the   First     Amendment.”       Holt    v.     Hobbs,   135   S.   Ct.   853,   859

(2015) (quotation marks and citations omitted).                      In Holt, the

Supreme Court held the Arkansas Department of Corrections’ grooming

policy violated RLIUPA insofar as it prevented the plaintiff from

growing a one-half inch beard in accordance with his religious

beliefs.      Id. at 867.     The Court concedes that the RLUIPA requires

a “focused inquiry.”          Id. at 863.        Applying the “individualized,

context specific inquiry” required by Holt in a RLIUPA claim would

require the DOC “to demonstrate that application of the grooming

policies to [Shabazz] furthers its compelling interests.”                   Smith v.

Owens, 848 F.3d 975, 981 (11th Cir. 2017).                 However, the issue of

whether the DOC grooming policy violates RLIUPA as applied to

Shabazz    is   not   presently    before      the   Court.      RLUIPA    does   not

authorize individual-capacity suits.                 Hathcock v. Cohen, 287 F.

App'x 793, 798 n.6 (11th Cir. 2008)(“[I]ndividual capacity RLUIPA

claims are not cognizable.”).        As a result, Plaintiff cannot proceed

on his RLIUPA claim against either Defendant Stewart or Morales

because he names both defendants in their individual capacity only.

Fatal to Plaintiff’s RLIUPA claim is the fact he did not name the

Secretary of the Florida Department of Corrections (or any official)

in his official capacity in his Amended Complaint.                         The Court

therefore need to not address Plaintiff’s RLUIPA claim at this




                                         - 8 -
time. 3

       C.         First Amendment—Free Exercise Clause

       Defendants assert that they have a right to qualified immunity

from       suit    in   their    individual     capacities     in    connection   with

Plaintiff’s First Amendment claim.                  Defendants argue that they were

exercising their discretionary duty when they directed Plaintiff to

adhere to the DOC grooming policy and because the DOC grooming

policy is consistent with Holt, that they did not violate clearly

establish law.

       Unlike a RLIUPA claim that applies a “least-restrictive means

standard,” a First Amendment challenge to a prison regulation or

policy “alleged to infringe constitutional rights are judged under

a   ‘reasonableness’          test   less    restrictive      than   that   ordinarily

applied      to     alleged     infringements       of   fundamental   constitutional

rights.”          O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987).

The Turner v. Safley 4 standard of review applies to claim that an

inmate’s free exercise rights have been violated by a regulation or

policy.       And, courts are required to give respect and deference to




       3
       To the extent that Plaintiff seeks to challenge the DOC’s
grooming policy as violating RLIUPA as applied to him and seeks
injunctive relief to be exempt from the same, the proper named
defendant would be the Secretary of the Florida Department of
Corrections in his official capacity. See Ex parte Young, 209 U.S.
123 (1908).
       4   Turner v. Safley, 482 U.S. 78 (1987).



                                            - 9 -
the   judgment       of    prison      administrators      in    considering      a   First

Amendment challenge. O’Lone, 482 U.S. at 350.

       Qualified immunity is “an immunity from suit rather than a mere

defense to liability,” and it is thus “effectively lost if a case

is erroneously permitted to go to trial.” Pearson v. Callahan, 555

U.S. 223, 231 (2009)(quoting Mitchell v. Forsyth, 472 U.S. 511, 526

(1985)). The “driving force” behind the doctrine is the “desire to

ensure      that    insubstantial        claims       against    government      officials

[will]      be     resolved     prior     to    discovery.”       Id.   (alteration      in

original).         Even conceding that Plaintiff has plausibly stated a

First      Amendment      claim   stemming       from    the    DOC   grooming    policy, 5

qualified immunity applies to bar the claim if, based on the facts

presented, “a reasonable officer could have believed [his actions]

to    be    lawful,       in   light    of     clearly    established     law     and   the

information the ... officers possessed.” Anderson v. Creighton, 483

U.S. 635, 641 (1987).             See also Reichle v. Howards, 566 U.S. 658,

664 (2012)(“[c]ourts may grant qualified immunity on the ground that

a purported right was not ‘clearly established’ by prior case law,

without resolving the often ore difficult question whether the

purported right exists at all.”(internal citations omitted)).                           “To

be clearly established, a right must be sufficiently clear ‘that




       5
       See Robbins v. Robertson, __ F. App’x __, 2019 WL 3302229
*5(11th Cir. July 23, 2019).



                                             - 10 -
every reasonable official would have understood that what he is

doing violates that right.”     Id. (citations omitted).

     The   Court    finds   Defendant     Morales   was   acting   in     his

discretionary duty when he ordered Plaintiff to comply with the DOC

grooming   policy    and    Defendant   Stewart     was   acting   in     his

discretionary duty when he ordered Plaintiff “to bald his face or

be placed in disciplinary confinement.”        See Roberts v. Spielman,

643 F.3d 899, 903 (11th Cir. 2011) (holding that discretionary

authority includes all actions taken by an official pursuant to his

duties and within his authority).       The Court next turns to whether

Defendant Morales and Defendant Stewart believed their alleged

actions violated established law.

           1.   Defendant Morales

     As set forth above, Plaintiff acknowledges that Defendant

Morales informed him that he had received a telephone call from the

Assistant State Attorney General who had advised that the temporary

restraining order had expired so Plaintiff would have to comply with

the DOC grooming policy. Defendant points out that the DOC grooming

policy which permits inmates to grow a half-inch beard comports with

Holt, which as noted earlier was decided under RLIUPA, an act passed

to provide “greater protection” for religious liberty cases than

provided by the First Amendment.        Holt, 135 S. Ct. 859-60.        Thus,

the Court finds it was reasonable for Defendant Morales to believe

his actions were lawful.     Even if Plaintiff eventually successfully



                                 - 11 -
challenges the DOC grooming policy as violating RLIUPA as applied

to him, Plaintiff still cannot show that the constitutional right

in   question   was     “clearly    established”   at    the   time   Defendants

directed he comply with the DOC grooming policy.               For a right to be

“clearly established” for qualified immunity purposes, “existing

precedent must have placed the statutory or constitutional question

beyond debate.”       Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

Defendant     Morales     applied    the   standard      facially-neutral     DOC

grooming policy that applies to all inmates to Shabazz only after

learning that the temporary restraining order had expired that

temporarily exempted him from the policy.               No clearly established

law suggested that applying the current DOC policy requiring Shabazz

to groom his beard to one-half inch would violate his clearly

established     First    Amendment    rights.      And    Plaintiff    does   not

identify any statute or decision of the United States Supreme Court,

the Eleventh Circuit or Florida Supreme Court opining that inmates

have a constitutional right to grow a beard of an indeterminate

length   in   accordance     with    his   religious     beliefs.     The   Court

therefore finds that the facts as alleged in the Amended Complaint

fail to show that Defendant Morale’s conduct violated Shabazz’s

constitutional rights or that any alleged constitutional right was

then “clearly established.” Reichle, 566 U.S. at 664-65.               The Court

thus finds that Defendant Morales has a right to qualified immunity

claim on Plaintiff’s First Amendment free exercise claim.



                                     - 12 -
             2.      Defendant Stewart

      Plaintiff alleges that in July 2017 Defendant Stewart ordered

Sergeant Gill to escort Plaintiff to the barbershop “to bald his

face.”    Doc. #78 at 14.           Plaintiff in his response disputes that he

was given the option to comply with the DOC’s one-half inch beard

policy.      Doc. #99 at 2.         The Amended Complaint is otherwise devoid

of any facts surrounding Defendant Stewart’s order to have Plaintiff

“bald his face.”          The Court is required to accept the allegations

in the Amended Complaint as true at this stage of the pleading

process.

      Prior to Holt, the Eleventh Circuit Court of Appeals had

repeatedly        found     that     grooming      regulations    in    correctional

facilities        were    reasonably      related    to    legitimate   penological

interests.        Indeed, DOC’s previous forced-shaving regulation (i.e.

no beard policy) was held by the Eleventh Circuit not to violate

the First Amendment or RLIUPA.              See Muhammad v. Colon, 494 F. App’x

953, 956 (11th Cir. 2012); see also Shabazz v. Barnauskas, 790 F.2d

1536, 1538 (11th Cir. 1986) (per curiam) (holding that “the state’s

no   beard    rule       serve[s]    a    legitimate      penological   interest   in

preventing     escape.”).           The   Court    recognizes    that   the   Amended

Complaint is devoid of the circumstances surrounding the alleged

order directing Shabazz to be bald faced.                   Nonetheless, Holt held

that a no beard           policy substantially burdened            the plaintiff’s

exercise of his religion on the facts presented.                  Holt, 135 S. Ct.



                                          - 13 -
at 863.    Further, current DOC policy permits Plaintiff to grow at

a minimum a one-half inch beard.          Thus, the Court cannot at this

stage of the pleadings find that Defendant Stewart reasonably

believed   his   order   directing   Shabazz     to   be   shaved   bald    was

reasonably lawful.       Consequently, the Court will deny Defendant

Stewart qualified immunity on Plaintiff’s First Amendment Free

Exercise claim without prejudice.

     D.    Fourteenth Amendment—Equal Protection Clause

     The   Amended    Complaint   makes    a   passing     reference   to   the

Fourteenth Amendment.     See Doc. #78 at 3-4.        The Amended Complaint

lacks any factual allegations that support or give rise to a

Fourteenth Amendment violation.      The Equal Protection Clause under

the Fourteenth Amendment requires that persons similarly situated

be treated alike. Plyer v. Doe, 457 U.S. 202, 216 (1982). To state

such a claim, a plaintiff must allege and be able to demonstrate

that he has been treated differently from others who are similarly

situated, and that the unequal treatment stemmed from intentional

discrimination.      Muhammad v. Sapp, 388 F. App’x 892, 899 (2010).

The Amended Complaint does not allege, yet alone describe, how

Shabazz is treated differently than any other inmate who wants to

grow a beard of an indeterminate length.              Instead, the Amended

Complaint complains that all inmates were required to comply with

the DOC grooming policy.     Thus, the Amended Complaint fails to state




                                  - 14 -
claim   for    relief      under    the    Fourteenth       Amendment      as   to   either

Defendant.

     E.       First Amendment-Retaliation Against Defendant Stewart

     The PLRA compels proper exhaustion of available administrative

remedies before a prisoner can seek relief in federal court on a §

1983 complaint.           Specifically, 42 U.S.C. §               1997e(a) states that

“[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a

prisoner      confined     in   any      jail,    prison,    or    other    correctional

facility until such administrative remedies as are available are

exhausted.          The   Eleventh Circuit further determined that “the

question of exhaustion under the PLRA [is] a ‘threshold matter’ that

[federal courts must] address before considering the merits of the

case.     Chandler v. Crosby, 379 F.3d 1278, 1286 (11th Cir. 2004).

The “failure to exhaust is an affirmative defense under the PLRA,”

however,      and    “inmates      are    not    required    to    specially    plead   or

demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S.

199, 216 (2007).          However, a complaint may be dismissed for failure

to exhaust if the lack of exhaustion appears on the face of the

complaint.      Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir.2011).

Chandler, 379 F.3d at 1286.               Because exhaustion is mandated by the

statute, [this court has] no discretion to waive this requirement.

Alexander v. Hawk, 159 F.3d 1321, 1325-26 (11th Cir. 1998).”                         Myles




                                           - 15 -
v. Miami-Dade Cty. Corr. and Rehab. Dep't, 476 F. App’x 364, 366

(11th Cir. 2012).

     For these reasons, the Court will “resolve this issue first”

as it relates to Plaintiff’s retaliation claim against Defendant

Stewart.    Plaintiff admits on the face of his Amended Complaint

that he did not file a grievance concerning the incident that took

place on April 26, 2018.     Plaintiff appears to suggest he is exempt

from filing a grievance because he had already begun the instant

litigation.     The Prison Litigation Reform Act expressly requires

exhaustion “prior to institution a § 1983 a suit.”               Porter v.

Nussle, 534 U.S. 516, 524 (2002); see also Johnson v. Meadow, 418

F.3d 1152, 1156 (11th Cir. 2005).     Because Plaintiff admits that he

filed “no grievance” over the April 26, 2018 incident, the Court is

mandated to dismiss this claim.

     Even if the Court considered Plaintiff’s retaliation claim,

the Court finds it subject to dismissal.              Admittedly, the First

Amendment     forbids   prison   officials     from    retaliating     against

prisoners for the exercise of their free speech rights.              Farrow v.

West, 320 F.3d 1235, 1248 (2003).            To prevail on a retaliation

claim, the inmate must be able to establish that “(1) his speech

was constitutionally protected; (2) the inmate suffered adverse

action such that the [official's] allegedly retaliatory conduct

would likely deter a person of ordinary firmness from engaging in

such speech; and (3) there is a causal relationship between the



                                  - 16 -
retaliatory action [the disciplinary punishment] and the protected

speech [the grievance].”     O’Bryant v. Finch, 637 F.3d 1207, 1212

(11th Cir. 2011).

     In the alternative, even assuming Defendant Stewart learned

that Plaintiff had filed a grievance against him, (not alleged) an

eight-month period elapsed between the date when the grievance was

finally denied and the date of the alleged incident.       The Court

finds this lapse in time      too   remote to be   attributable to a

retaliatory motive.     See Godwin v. Corizon Health, 732 F. App’x

805, 809 (11th Cir. 2018) (“[W]hile close temporal proximity of a

protected activity and a subsequent adverse action may be probative

of discriminatory intent, a three-month interval between the two is

insufficient to establish a causal connection, as a matter of law.”)

(citing Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363-64

(11th Cir. 2007)).    Therefore, the Court finds Plaintiff has failed

to articulate a causal connection between Plaintiff’s filing of the

grievance and Defendant Stewart’s alleged adverse action.

     Accordingly, it is hereby

     ORDERED:

     1.   Defendant Morales’ Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. #88) is GRANTED and Plaintiff’s Amended Complaint

is DISMISSED with prejudice against Defendant Morales.      The Clerk

shall enter judgment in favor of Defendant Morales and correct the

caption to reflect the dismissal of Defendant Morales.



                                 - 17 -
     2.      Defendant Stewart’s Motion to Dismiss Plaintiff’s Amended

Complaint       (Doc.   #96)   is    GRANTED    in   part       and    DENIED       in    part.

Plaintiff’s        Fourteenth       Amendment      Equal        Protection      claim        is

DISMISSED       with    prejudice         and   Plaintiff’s            First        Amendment

retaliation claim against Defendant Stewart is DISMISSED without

prejudice due to lack of exhaustion.                 Plaintiff’s First Amendment

Free Exercise claim remains pending against Defendant Stewart.

     3.     Within twenty (20) days from the date of this Opinion and

Order, Defendant Stewart shall file an answer to Plaintiff’s First

Amendment Free Exercise claim as contained in his Amended Complaint.

     4.     The Court makes no ruling on Plaintiff’s RLIUPA claim

because     the    claim   was      not    preserved       in    Plaintiff’s          Amended

Complaint.        Plaintiff is permitted to prosecute a RLUIPA claim to

obtain    the     injunctive     relief    he   seeks      but    he    is    required       to

prosecute the claim in a new action.                    The Clerk shall provide

Plaintiff with a blank civil rights complaint form with this Opinion

and Order for Plaintiff’s use, if appropriate.

     DONE and ORDERED at Fort Myers, Florida, this                           27th        day of

September, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                                          - 18 -
